DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This First Office Action is in response to claims filed 1/22/2020.  Claims 1-10 are pending and examined.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities, appropriate correction is required.
Claim 1. The recitations of “engine”, “this detection” and “the maintained mass flow rate of reheat fuel” are believed to be in error for respectively “gas turbine engine” and “the detecting” and “the maintaining of the mass flow rate of reheat fuel”. 
Claim 4. The recitation of “engine” is believed to be in error for “gas turbine engine”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claims 1-10, the disclosed invention is inoperative and therefore lacks utility.  The disclose utility slowing the rotational speed of the turbine in the event of a 
Regarding claim 8, the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because per MPEP 2106.03 Non-limiting examples of claims that are not directed to any of the statutory categories include: Products that do not have a physical or tangible form, such as … a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations.  Claim 8 recites a computer program as a product without any structural recitations
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification lacks sufficient guidance to enable the limitation of “the maintained mass flow rate of reheat fuel raises a back pressure downstream of the turbine and thereby reduces a rotational speed of the turbine” as recited in claims 1 and 4. In particular, a maintained (unchanged) reheat fuel mass flow rate should result in no change in the backpressure downstream of the turbine as opposed to increased backpressure.  In In re Wands, the court set forth the following factors to consider when determining whether undue experimentation is needed Wands, 858 F.2d at 737: (1) the breadth of the claims (a shaft break mitigation system that in response to detecting a shaft break reduces the speed of the turbine by maintaining a maintaining a reheat fuel mass flow rate); (2) the nature of the invention (a shaft break mitigation system); (3) the state of the prior art (The prior art comprises system that shut off the fuel flow to the engine or use braking forces applied to the shaft the turbine is connected to. No prior art exists where merely maintaining the reheat fuel mass flow rate would increase a backpressure and reduce the turbines rotational speed); (4) the level of one of ordinary skill (a master’s degree in aerospace engineering with 20 years of experience); (5) the level of predictability in the art (the aerospace industry has a low level of predictability with decades of research typically being required to substantially alter a systems operating principles); (6) the amount of direction provided by the inventor (no credible guidance is provided by the inventor as to how to make and use .

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741